                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ANDRE D. SMALLEY, JR.                                                               PLAINTIFF

VS.                               4:17-CV-00282-BRW-JTR

CHARLES “DOC” HOLLADAY                                                           DEFENDANT


                                            ORDER

       I have reviewed recommended disposition (Doc. No. 23) submitted by United States

Magistrate Judge J. Thomas Ray. No objections were filed. After careful consideration, the

recommended disposition is adopted in its entirety.

       Accordingly, the motion for summary judgment filed by Defendant Charles “Doc”

Holladay (Doc. No. 17) is granted, and Plaintiff Andre Smalley, Jr.’s claims against him are

dismissed with prejudice.

       IT IS SO ORDERED this 30th day of October, 2018.



                                                          /s/ Billy Roy Wilson_______________
                                                          UNITED STATES DISTRICT JUDGE
